UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6614


DMITRIY KHAVKIN,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00576-REP-RCY)


Submitted: December 30, 2021                                      Decided: January 19, 2022


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Thomas Zerkin, Richmond, Virginia, for Appellant. Elizabeth Kiernan Fitzgerald,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dmitriy Khavkin seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Khavkin has not

made the requisite showing. * Accordingly, we deny Khavkin’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED


       *
         As Khavkin’s informal brief only addresses his claim that his original counsel was
ineffective for incorrectly advising him that pleading guilty would not affect his suspended
sentence, he has waived review of all other claims. See Jackson v. Lightsey, 775 F.3d 170,
177 (4th Cir. 2014) (stating that, under Fourth Circuit rules, this court’s review is limited
to issues preserved in the informal brief).

                                              2